Citation Nr: 1643273	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation beyond April 30, 2010, based on the need for convalescence following left shoulder surgery associated with service-connected postoperative left shoulder bursitis on January 7, 2010.  

2.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) beyond April 30, 2010.

3.  Entitlement to an effective date earlier than April 9, 2009, for the grant of entitlement to service connection for right carpal tunnel syndrome, to include whether the decision to deny compensation for right wrist pain in an August 30, 1994, rating decision was clearly and unmistakably erroneous.  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, dated in April 2010 and May 2010.

The issues of entitlement to an extension of a temporary total evaluation beyond April 30, 2010, based on the need for convalescence following left shoulder surgery associated with service-connected postoperative left shoulder bursitis on January 7, 2010, as well as entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) beyond April 30, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for right wrist pain in April 1992 while he was still in service.  

2.  In an August 1994 rating decision, the RO denied the Veteran's service connection claim on the basis that the service treatment records did not show complaints of right wrist pain; the Veteran did not perfect a timely appeal of this decision.

3.  In November 1995, the Veteran submitted service treatment records showing a diagnosis of right carpal tunnel syndrome in June 1992.

4.  An April 2010 rating decision granted the Veteran's claim of entitlement to service connection for right carpal tunnel syndrome based, in part, on the medical evidence of an in-service diagnosis of right carpal tunnel syndrome in June 1992.  


CONCLUSION OF LAW

1. An effective date of July 1, 1992, for the award of service connection for right carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for an earlier effective date for service connection for right carpal tunnel syndrome.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to an effective date earlier than April 9, 2009, for the grant of entitlement to service connection for right carpal tunnel syndrome, to include whether the decision to deny compensation for right wrist pain in an August 30, 1994, rating decision was clearly and unmistakably erroneous.  Specifically, the Veteran seeks an effective date of July 1, 1992, for the award of entitlement to service connection for right carpal tunnel syndrome.  He has asserted that there was clear and unmistakable error (CUE) in the August 1994 rating decision which initially denied his claim of entitlement to service connection for right wrist pain; specifically, he argues that he was diagnosed as having right carpal tunnel syndrome in June 1992 while still in service, and that the August 1994 rating decision improperly denied his claim on the basis that there was no evidence of a carpal tunnel syndrome diagnosis, despite the evidence to the contrary in the service treatment records.

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Where, as is the case here, a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Similarly, the effective date for the grant of service connection stemming from a petition to reopen a previously denied claim is the date of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Here, the claims file confirms that the Veteran filed an initial claim of entitlement to service connection for "right wrist pain" in April 1992 while he was still in service.  He separated from service in June 1992.  However, in an August 1994 rating decision, the RO denied entitlement to service connection for right wrist pain on the basis that his service treatment records did not show complaints of right wrist pain.  The evidence of record at the time of the August 1994 rating decision consisted of the Veteran's service treatment records.  The Veteran was provided with notice of the August 1994 rating decision in September 1994.  

In November 1995, the Veteran submitted a notice of disagreement in response to the August 1994 rating decision.  This notice of disagreement was untimely, as it was received by VA over one year after the September 1994 notice letter informing the Veteran of the August 1994 rating decision.  Significantly, however, attached to the Veteran's November 1995 notice of disagreement was a June 10, 1992, service treatment note in which a military physician noted that the Veteran exhibited carpal tunnel syndrome-like symptoms and referred the Veteran to a civilian neurologist in order to obtain an electromyogram (EMG).  The referral note indicated that the test was needed within the next two weeks due to the Veteran's impending retirement from service.  On June 25, 1992, the EMG was conducted and the Veteran was diagnosed as having right carpal tunnel syndrome.  The Board notes that the Veteran separated from active duty service shortly afterward on June 30, 1992.  

In his attached November 1995 correspondence, the Veteran indicated that, "I was treated for the loss of feeling and numbness in June 1992 at Fort Belvoir Va and subsequently referred for follow up examinations at Fort Lee Va.  I sent copies of the papers to the Veterans Administration to be included in my medical file I assume the papers were lost because there is no mention of it in your narrative of disability consideration.  Another copy of the referral form is enclosed."  

In an April 2010 rating decision, the RO reopened and granted the Veteran's claim of entitlement to service connection for right carpal tunnel syndrome based, in part, on the medical evidence of an in-service diagnosis of right carpal tunnel syndrome in June 1992.  The April 2010 rating decision established the effective date for service connection as December 29, 2009, while a subsequent September 2010 rating decision changed the effective date to April 9, 2009, the date the Veteran petitioned to reopen his previously denied claim.  

The Board emphasizes that, following a review of the record, the June 1992 service treatment record referring the Veteran to a civilian neurologist, at which time he was diagnosed as having right carpal tunnel syndrome, does not appear to have been included among the service treatment records reviewed by the RO at the time of its initial August 1994 rating decision.  This is supported by the fact that the June 1992 record does not seem to be grouped together with the Veteran's other scanned service treatment records uploaded to the Veterans Benefits Management System (VBMS), as well as by the fact that the August 1994 rating decision incorrectly indicated that the service treatment records did not show complaints of right wrist pain.

Significantly, in the case of a petition to reopen a previously denied claim for service connection, pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted. 38 C.F.R. § 3.156(c) (2014); Vigil v. Peake, 22 Vet. App 63 (2008). 

Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source. 

In the present case, the claim of entitlement to service connection for right carpal tunnel syndrome was granted, in part, based on the submission of additional service treatment records added to the claims file in November 1995.  Additionally, these service treatment records existed at the time of the August 1994 rating decision and were in the constructive possession of the government.  As such, VA should have reconsidered the Veteran's claim of entitlement to service connection for right wrist pain on a de novo basis in November 1995 as opposed to later reopening it based on the receipt of new and material evidence.  As the Veteran submitted his claim of entitlement to service connection in April 1992 prior to his separation from active duty service, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  Therefore, the Board finds that the effective date of the award of entitlement to service connection for right carpal tunnel syndrome is July 1, 1992, the day following the Veteran's date of separation from service.  As July 1, 1992, is the effective date for service connection requested by the Veteran, the Board finds that his claim for an earlier effective date has been granted in full; therefore, the issue of whether there was CUE in the August 1994 rating decision is rendered moot.  


ORDER

Entitlement to an effective date of July 1, 1992, for the award of entitlement to service connection for right carpal tunnel syndrome is granted.


REMAND

The Veteran also seeks entitlement to an extension of a temporary total evaluation beyond April 30, 2010, based on the need for convalescence following left shoulder surgery associated with service-connected postoperative left shoulder bursitis on January 7, 2010, as well as entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) beyond April 30, 2010.  After review of the record, the Board concludes that additional evidentiary development is necessary in order to allow VA to fulfill its duty to assist the Veteran with respect to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

On January 7, 2010, the Veteran underwent left shoulder arthroscopic surgery which was necessitated by his service-connected left shoulder bursitis, which had been service connected effective July 1992.  In a March 2010 rating decision, the RO assigned a temporary evaluation of 100 percent effective from January 7, 2010, through February 28, 2010, based on left shoulder surgery necessitating convalescence under 38 C.F.R. § 4.30 (with the Veteran's previous evaluation for left shoulder bursitis being resumed on March 1, 2010).  The March 2010 rating decision also granted entitlement to SMC based on housebound criteria being met from January 7, 2010, through February 28, 2010.  

Thereafter, in correspondence dated in April 2010, the Veteran's private orthopedist, who performed the January 2010 surgery, indicated that the Veteran would be "totally incapacitated from 1/7/2010 until the approximate date of 6/18/2010 pending follow up."  Based on this correspondence, in a May 2010 rating decision, the RO assigned an extended temporary evaluation period of 100 percent due to left shoulder surgery requiring convalescence from January 7, 2010, through April 30, 2010 (with the Veteran's previous evaluation for left shoulder bursitis being resumed on May 1, 2010).  The May 2010 rating decision also extended the period of SMC based on housebound criteria from January 7, 2010, through April 30, 2010.  However, in a January 2011 notice of disagreement, the Veteran expressed disagreement with the discontinuance of the temporary total evaluation, as well as the SMC based on housebound criteria, effective April 30, 2010, and requested an extension to June 28, 2010, the date until which his private orthopedist indicated he would be totally incapacitated.  The pending appeal ensued.  

Temporary total ratings will be assigned from the date of hospital admission, or outpatient treatment, and continue for 1, 2, or 3 months from the first day of the month following hospital discharge, or outpatient release, when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

The provisions of 38 C.F.R. § 4.30 also establish that extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.  Accordingly, the time period for consideration of medical evidence associated with the Veteran's surgery is from April 30, 2010, to June 30, 2010.  

Review of the evidence of record reflects that, following the Veteran's January 2010 left shoulder arthroscopic surgery, he was provided with a VA examination to determine the severity of his service-connected left shoulder bursitis on April 12, 2010.  At the time of that examination, the Veteran subjectively reported that all normal daily tasks were a challenge, that he could not open and close the car door, that taking a bath and putting on clothes and shoes was very difficult, that sleeping was very difficult, that he dropped things he was trying to pick up, that drinking a glass of water and scratching his head was difficult, and that he could not perform any task that required the positioning of his arm at shoulder level or above.  Curiously, however, the VA examiner concluded that the effect of the Veteran's left shoulder condition on his usual occupation was "none," and that the effect of the left shoulder condition on his daily activities was "no limitations."

In addition, since the April 2010 VA examination, the Veteran submitted private treatment records and statements from his private orthopedist which outlined his symptomatology and resulting work limitations.  Specifically, as mentioned above, in correspondence dated on April 23, 2010, the Veteran's private orthopedist, who performed the January 2010 surgery, indicated that the Veteran would be "totally incapacitated from 1/7/2010 until the approximate date of 6/18/2010 pending follow up."  Also added to the record were private evaluation findings from the private orthopedist dated on April 23, 2010, and June 18, 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Furthermore, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board concludes that a remand is required to obtain an answer as to whether the Veteran's adverse left shoulder symptomatology met the criteria for extension of a temporary total rating under 38 C.F.R. § 4.30 after April 30, 2010.  38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board emphasizes that it is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

With respect to the Veteran's claim of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) beyond April 30, 2010, the Board finds that it is inextricably intertwined with the claim for extension of the temporary total evaluation.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims file to an appropriate VA clinician.  After a review of the record, to include the Veteran's private orthopedic treatment records (specifically those dated on April 23, 2010, and June 18, 2010), the clinician must opine as to whether the Veteran's January 7, 2010, left shoulder arthroscopic surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), beyond April 30, 2010.  

The VA clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the clinician concludes that a physical examination of the Veteran is necessary in order to provide the requested opinions, such should be scheduled and the Veteran must be notified.  

2.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the fullest extent or to the Veteran's satisfaction, then issue the Veteran a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


